DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed November 11, 2020.

Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on November 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The following title is suggested:  PACKAGEAND PACKAGE-ON-PACKAGE STRUCTURE HAVING ELLIPTICAL COLUMNS AND ELLIPSOID JOINT TERMINALS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marimuthu et al. (US 10,446,479 B2).
In regard to claim 1, Marimuthu et al. teach a package 790, comprising:  a die 724, having an active surface and a rear surface opposite to the active surface; a plurality of conductive structures 718 surrounding the die 724, wherein the plurality of conductive structures 718 comprises elliptical columns; an encapsulant 750 encapsulating the die 724 and the plurality of conductive structures 718; and a redistribution structure 710/712 over the active surface of the die 724 and the encapsulant 750, wherein the redistribution structure 710/712 is electrically connected to the die 724 and the plurality of conductive structures 718 (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively).
In regard to claim 2, Marimuthu et al. teach the plurality of conductive structures 718 encircling the die 724 in a radial manner (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively).

In regard to claim 4, Marimuthu et al. teach two opposite sides of the die 724 arranged along a first direction and another two opposite sides of the die 724 are arranged along a second direction perpendicular to the first direction, each of the elliptical columns having a cross-section parallel to the rear surface of the die 724, and a long-axis of the cross-section forming an included angle of 0° to 90° with the first direction (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively).
In regard to claim 5, Marimuthu et al. teach two opposite first sides of the die 724 arranged along a first direction and two opposite second sides of the die 724 arranged along a second direction perpendicular to the first direction, a cross-section of each elliptical column (of 718) being parallel to the rear surface of the die 724 and having a long-axis, the long-axis of the cross-section of the elliptical column (of 718)  that is arranged by the first sides is parallel to the second direction, and the long-axis of the cross-section of the elliptical column (of 718) that is arranged by the second sides being parallel to the first direction (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (US 10,446,479 B2) in view of Hung et al. (US 2020/0381407 A1).
In regard to claim 6, Marimuthu et al. teach a first package 790, comprising:  a die 724, having a rear surface; a plurality of conductive structures 718 surrounding the die 724, wherein the plurality of conductive structures 718 comprises elliptical columns; an encapsulant 750 encapsulating the die 724 and the plurality of conductive structures 718; and a plurality of joint terminals 788 disposed on the plurality of conductive structures 718, and an orientation of the plurality of joint terminals 788 corresponds to an orientation of the plurality of conductive structures 718 (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively). 

In regard to claim 8, Marimuthu et al. teach each of the elliptical columns 718 having a cross-section parallel to the rear surface of the die 724, and a ratio of a long-axis of the cross-section to a short-axis of the cross-section being greater than 1 and less than 8 (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively). 
In regard to claim 9, Marimuthu et al. teach each of the plurality of joint terminals 788 having a cross-section parallel to the rear surface of the die 724, and a ratio of a short-axis of the cross-section to a long-axis of the cross-section ranges between 0.3 and 0.9 or between 1.1 and 3 (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively).
In regard to claim 10, Marimuthu et al. teach two opposite first sides of the die 724 arranged along a first direction and another two opposite second sides of the die 724 arranged along a second direction perpendicular to the first direction, each of the elliptical columns 718 having a cross-section parallel to the rear surface of the die 724, and a long-axis of the cross-section forming an included angle of 0° to 90° with the first direction (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively). 
In regard to claim 11, Marimuthu et al. teach each of the plurality of joint terminals 788 having a cross-section parallel to the rear surface of the die 724, and the cross-section having a long-axis that forms an included angle of 0° to 90° with the first 
In regard to claim 12, Marimuthu et al. teach the long-axis of the cross-section of the elliptical column 718 being aligned with the long-axis of the cross-section of the corresponding joint terminal 788 (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively). 
In regard to claim 16, Marimuthu et al. teach two opposite first sides of the die 724 arranged along a first direction and two opposite second sides of the die 724 arranged along a second direction perpendicular to the first direction, a cross-section of each elliptical column (of 718) being parallel to the rear surface of the die 724 and having a long-axis, the long-axis of the cross-section of the elliptical column (of 718) that is arranged by the first sides being parallel to the second direction, and the long-axis of the cross-section of the elliptical column (of 718) that is arranged by the second sides being parallel to the first direction (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively).
In regard to claim 17, Marimuthu et al. teach a cross-section of each joint terminal 788 being parallel to the rear surface of the die 724 and having a long-axis, the long-axis of the cross-section of the joint terminal 788 that is arranged by the first sides being parallel to the second direction, and the long-axis of the cross-section of the joint terminal 788 that is arranged by the second sides being parallel to the first direction (Figure 18, columns 26-32, lines 62-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-40, respectively).

In regard to claim 1, Hung et al. teach a package-on-package (PoP) structure, comprising:  a second package (above 142) on the first package (below 142), wherein the second package (above 142) is electrically connected to the first package (below 142) through the plurality of joint terminals 142, wherein the plurality of joint terminals 142 comprises ellipsoids (Figure 3C, pages 1-5, paragraphs [0014]-[0052]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package structure as taught by Marimuthu et al. with the a package-on-package (PoP) structure as taught by Hung et al. to have the capability to integrate various packages together with similar or different functions (page 1, paragraph [0004]).

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 14-15 are objected to as being dependent upon objected claim 13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to package structures:
Chen (US 9,685,411 B2)		Do et al. (US 2015/0279815 A1)
Hasegawa (US 8,482,113 B2)	Kelly et al. (US 2019/0189552 A1)
Lee et al. (US 9,230,876 B2)	Lin (US 8,980,691 B2)
Lin et al. (US 10,304,817  B2)	Shim et al. (US 2014/0048906 A1)
Su (US 2017/0110427 A1)		Tsai et al. (US 9,461,018 B1)
Yoon et al. (US 9,905,491 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





IMS
February 16, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822